Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a request for transportation to a destination; determining position coordinates; communicating the position coordinates for indicating the position coordinates as the destination for the request; determining updated positioned coordinates; and communicating the updated position coordinates of the mobile computing device.” (claims 1 and 11)

The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “computing device” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receiving”, “determining”, “communicating”, “determining”, “presenting” and “communicating” in the context of this claim encompasses the user to manually determine a position of a user requesting a transportation and communicating the request approval to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- a “computing device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The limitations of the dependent claims 2-10, 12-16 and 18-20, further describe the identified abstract idea. The generic computer component of claims 2-10, 12-16 and 18-20 (computing device, GPS and interface) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Lerner et al. referred herein as Lerner (U.S. Patent Application Publication No. 2020/0342562).

As to claims 1 and 11, Baek teaches a method and computing device comprising:
receiving a request for transportation to a destination proximate a mobile computing device; (para 17 and fig 4A)
determining position coordinates of the mobile computing device; (para 79 and 90)

Baek does not teach:
determining updated positioned coordinates of the mobile computing device;
communicating, to the computing device of the driver associated with the request, the updated position coordinates of the mobile computing device
However, Lerner teaches:
determining updated positioned coordinates of the mobile computing device; communicating, to the computing device of the driver associated with the request, the updated position coordinates of the mobile computing device. (para 61 and 64-65, show that the system monitors the user’s location and updates the system accordingly)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to update the user’s location in the system in Baek as taught by Lerner. Motivation to do so comes from the knowledge well known in the art that doing so would allow the driver to accurately locate the user for pickup. 
As to claims 2 and 12, Baek in view of Lerner teach all the limitations of claims 1 and 11 as discussed above. 
Baek further teaches:
wherein receiving a request for transportation comprises receiving the request from a computing device of a rider designated to receive the transportation, or a 
As to claims 3 and 13, Baek in view of Lerner teach all the limitations of claims 1 and 11 as discussed above. 
Baek further teaches:
wherein receiving a request for transportation comprises receiving an indication that the destination is a location proximate a person associated with the mobile computing device. (para 79, 90-91 and 100, the system determines a location of the user based on the mobile device location)
As to claims 4 and 14, Baek in view of Lerner teach all the limitations of claims 1 and 11 as discussed above. 
Baek further teaches:
wherein determining position coordinates comprises receiving current position coordinates from the mobile computing device, or another computing device associated with the mobile computing device. (para 79, 90-91 and 100)
As to claims 6 and 15, Baek and Lerner teach all the limitations of claims 1 and 11 as discussed above. 
Baek does not teach:
comprising communicating, to the computing device of the driver associated with the request, continuously and automatically updated positioned coordinates to the mobile computing device.
However, Lerner teaches:

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to update the user’s location in the system in Baek as taught by Lerner. Motivation to do so comes from the knowledge well known in the art that doing so would allow the driver to accurately locate the user for pickup.
As to claims 7 and 16, Baek in view of Lerner teach all the limitations of claims 1 and 11 as discussed above. 
Baek further teaches:
further comprising presenting, at the computing device of the driver, an indication of the destination based on the position coordinates. (para 79, 90-91 and 100)
As to claim 8, Baek in view of Lerner teach all the limitations of claim 7 as discussed above. 
Baek further teaches:
presenting, at the computing device of the driver, directions for traveling to the destination based on the position coordinates. (para 127 and fig. 12A, the system presents a route for a driver in order to transport the user)
As to claim 9, Baek in view of Lerner teach all the limitations of claim 1 as discussed above. 
Baek further teaches:

As to claim 17, Baek teaches a method comprising:
receiving a request for transportation to a destination proximate a mobile computing device; (para 17 and fig 4A)
determining first position coordinates of the mobile computing device at a first time; (para 79 and 90)
presenting directions for driving to the determined first position coordinates; (para 127 and fig. 12A, the system presents a route for a driver in order to transport the user)
Baek does not teach:
determining second position coordinates of the mobile computing device at a second time different than the first time; 
presenting directions for driving to the determined second position coordinates
However, Lerner teaches:
determining second position coordinates of the mobile computing device at a second time different than the first time; presenting directions for driving to the determined second position coordinates. (para 61 and 64-65, show that the system monitors the user’s location and updates the system accordingly)

 As to claim 19, Baek in view of Lerner teach all the limitations of claim 17 as discussed above. 
Baek further teaches:
receiving, at the computing device, input via a user interface for accepting the request.(para 99 and fig. 7, show that the user interface transmits the acceptance of the request by dispatching a vehicle)
As to claim 20, Baek in view of Lerner teach all the limitations of claim 19 as discussed above. 
Baek does not teach:
determining, at the computing device, directions for driving to the second position coordinates.
However, Lerner teaches:
determining, at the computing device, directions for driving to the second position coordinates. (para 61 and 64-65)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to update the user’s location in the system in Baek as taught by Lerner. Motivation to do so comes from the knowledge well known in the art that doing so would allow the driver to accurately locate the user for pickup.

s 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Lerner et al. referred herein as Lerner (U.S. Patent Application Publication No. 2020/0342562), further in view of Eyler et al. referred herein as Eyler (U.S. Patent Application Publication No. 2019/0017839).

As to claim 5, Baek in view of Lerner teach all the limitations of claim 1 as discussed above. 
Baek and Lerner do not teach:
wherein the position coordinates comprise global positioning system (GPS) coordinates of the mobile computing device.
However, Eyler teaches:
wherein the position coordinates comprise global positioning system (GPS) coordinates of the mobile computing device. (para 24, show that the system uses a GPS system)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use GPS system in Baek in view of Lerner as taught by Eyler. Motivation to do so comes from the knowledge well known in the art that doing so would accurately and precisely calculate the position of the user based on the coordinates provided. 
As to claim 10, Baek in view of Lerner teach all the limitations of claim 1 as discussed above. 
Baek and Lerner do not teach:

However, Eyler teaches:
wherein determining position coordinates comprises determining the position coordinates based on a calendar entry indicating a location of a user of the mobile computing device, or based on a location history of the user of the mobile computing device at a time of the same day of the week and/or the same time as an expected arrival time at the destination. (para 24, show that the system determines historical locations of the users)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine historical information of users in Baek in view of Lerner as taught by Eyler. Motivation to do so comes from the knowledge well known in the art that doing so would accurately and precisely calculate the position of the user based on the coordinates provided.
As to claim 18, Baek in view of Lerner teach all the limitations of claim 17 as discussed above. 
Baek and Lerner do not teach:
wherein the first and second position coordinates comprise global positioning system (GPS) coordinates.
However, Eyler teaches:

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use GPS system in Baek in view of Lerner as taught by Eyler. Motivation to do so comes from the knowledge well known in the art that doing so would accurately and precisely calculate the position of the user based on the coordinates provided.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628